Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 10/07/2019. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 10/07/2019 and 01/12/2021 were considered by the examiner.
Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Abraham et al (US 20220093217 A1) in view of Kale et al (US 20200334557 A1).

11.         Regarding claims 1, 8, 15, Abraham teaches:
For Claim 1: A method for identifying relevant training data points for a prediction by a machine learning algorithm (MLA) ([0010]), [For Claim 8: A system for identifying relevant training data points for a prediction by a machine learning algorithm (MLA), the system comprising: at least one processor, and memory storing a plurality of executable instructions (Fig 1H, [0010])], [For Claim 15: A non-transitoiy computer-readable medium storing instructions that. when executed by a processor (Fig 1H, [0017])],
Retriev[ing] a plurality of training data points used to train the MLA (Fig 1A, [0110], “The machine learning model 110 is configured to receive an input training data item 122 and to process the input training data item 122 to generate an output 118.”, Fig 1B, [0007], “train the MLA using labeled training data points”); 
Retriev[ing] parameters of the MLA (Fig 1A, 1B, [0011], [0015], [0111], [0114], [0130], [0156], adjust the values of the parameters of the machine learning model 110. The parameters derived from the training steps may include weights that can be used during the prediction stage using the fully trained machine learning model 110.); 
Receiv[ing] an input for a prediction by the MLA (Fig 1A, 1B, [0007], [0102], [0108], [0112], [0114], [0144], [0475], “predictions based on the processed input data (input data that is not labeled).”); 
Apply[ing] the input to the MLA, thereby determining the prediction (Fig 1A, 1B, [0007], [0102], [0108], [0112], [0114], [0144], [0475], “predictions based on the processed input data (input data that is not labeled).”); 
Determin[ing], for each of the plurality of training data points, and based on the parameters of the MLA, a gradient of loss of the MLA corresponding to the respective training data point (Fig 1A, 1B “loss function”, [0113-0114], “Optimizing an objective function may include, for example, minimizing a loss function 130. Generally, the loss function130 is a function that depends on the (i) output 118 generated by the machine learning model 110 by processing a given training data item 122 and (ii) the label 122a for the training data item 122, i.e., the target output that the machine learning model 110 should have generated by processing the training data item 122.”, see also [0130]); 
Determin[ing], for each of the plurality of training data points, and based on the gradient of the loss, an indicator of influence of the respective training data point on the prediction (Fig 4F-H, [0165-0166], “confidence/importance score (influence score)”); 
Apply[ing], to at least one of the indicators of influence, a normalizing function thereby generating, for at least one training data point of the plurality of training data points, a normalized indicator of influence ([0130], [0279], [0292-0293], [0484], [0527]); 
Determin[ing] the relevant training data points by: determining one or more training data points, from the plurality of training data points, having a highest normalized indicator of influence, and determining one or more training data points, from the plurality of training data points, having a lowest normalized indicator of influence; and outputting for display the relevant training data points (Fig 2A, [0484], “Tables 10-124. The higher the importance score the more important or relevant the feature is in making the disease type prediction.”, [0486-0487], [0513-0516]). 
For further support, Kale also teaches determining, for each of the plurality of training data points, and based on the parameters of the MLA, a gradient of loss of the MLA corresponding to the respective training data point ([0019-0024], [0088], gradient of the loss function; 
determining, for each of the plurality of training data points, and based on the gradient of the loss, an indicator of influence of the respective training data point on the prediction ([0009-0014], [0042], [0086], [0093], [0014], influence indicator); 
applying, to at least one of the indicators of influence, a normalizing function thereby generating, for at least one training data point of the plurality of training data points, a normalized indicator of influence ([0025-0026], [0093], [0103], [0111], [0014], [0119-0120], normalizing the influence score across a plurality of training data points); 
determining the relevant training data points by: determining one or more training data points, from the plurality of training data points, having a highest normalized indicator of influence, and determining one or more training data points, from the plurality of training data points, having a lowest normalized indicator of influence; and outputting for display the relevant training data points ([0025-0026], [0093], [0103], [0111], [0014], [0119-0120], normalizing the influence score across a plurality of training data points) .  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kale’s system into Abraham’s and by incorporating Kale into Abraham because both systems are related to applying an influence function to training data points would efficiency and accuracy of determining the influence of a training data point on a machine learning model and of determining one or more quality metrics quantifying the quality of a set of one or more predictions by a machine learning model.
12.	Regarding claims 2, 9 and 16, Abraham further teaches wherein applying the normalizing function comprises determining a cosine similarity between the gradient of the loss and a gradient of the prediction corresponding to the input ([0018], [0025], [0151], [0155] similarity, pairwise comparison, [0455], [0577], profiling similarity (GPS)) also Kale teaches the limitation at ([0029], [0035], similarity/distance metric, [0130]).  

13.	Regarding claims 3, 10 and 17. Abraham further teaches wherein applying the normalizing function comprises, for the at least one of the indicators of influence, dividing the respective indicator of influence by the normalizing function ([0244]), also Kale teaches the limitation at ([0104]).

14.	Regarding claims 4 and 11. Abraham further teaches wherein applying the normalizing function to the at least one of the indicators of influence reduces effects of magnitude of gradient on the at least one of the indicators of influence ([0065], [0114]), also Kale teaches the limitation at ([0023], [0088]).

15.	Regarding claims 5 and 12. Abraham further teaches determining, for each training data point of the plurality of training data points, changes to the parameters of the MLA after retraining the MLA without the respective training data point (Fig 1A, 1B, [0011], [0015], [0111], [0114], [0130], [0156], adjust the values of the parameters of the machine learning model 110. The parameters derived from the training steps may include weights that can be used during the prediction stage using the fully trained machine learning model 110.), also Kale teaches the limitation at ([0033], updating the parameter of the MLA, [0085-0087], [0174]).

16.	Regarding claims 6 and 13. Abraham further teaches wherein retrieving the parameters of the MLA comprises retrieving a plurality of weights associated with the MLA (Fig 1A, 1B, [0011], [0015], [0111], [0114], [0130], [0156], adjust the values of the parameters of the machine learning model 110. The parameters derived from the training steps may include weights that can be used during the prediction stage using the fully trained machine learning model 110. See also [0165], “adjust the confidence score for the machine learning model”), also Kale teaches the limitation at ([0087]).

17.	Regarding claims 7, 14 and 20. Abraham further teaches wherein the normalizing function normalizes the at least one indicator of influence with respect to the change in the MLA ([0130], [0279], [0292-0293], [0484], [0527]), also Kale teaches the limitation at ([0025-0026], [0093], [0103], [0014], [0119-0120], normalizing the influence score across a plurality of training data points).

18.	Regarding claim 18, Kale further teaches wherein the indicators influence comprise numerical influence scores ([0009-0014], [0042], [0086], [0093], [0014]).
19.	Regarding claim 19, Kale further teaches wherein the normalized indicators of influence comprise numerical normalized influence scores ([0025-0026], [0093], [0103], [0014], [0119-0120]).
CONCLUSION
20.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

Kumar et al (US 20210042820 A1)
Su et al (US 20200356011 A1)
Sachan et al (US 20200293946 A1)
Chang (US 20200265340 A1)
Basu et al (US 20200202170 A1)
Kaufhold et al (US 20190080205 A1)
Jin et al (US 20160379132 A1)
Chang et al (US 20110099133 A1)
Barnhill et al (US 6789069 B1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169